976 A.2d 176 (2009)
In re Louis Peter TANKO, Jr., Respondent.
No. 09-BG-436.
District of Columbia Court of Appeals.
July 23, 2009.
Before RUIZ and GLICKMAN, Associate Judges, and TERRY, Senior Judge.

ORDER
PER CURIAM.
On consideration of the order of the Court of Appeals of Maryland suspending respondent for a period of sixty days, see Attorney Grievance Comm'n of Maryland v. Tanko, 408 Md. 404, 969 A.2d 1010 (2009), this court's May 18, 2009, order that suspended respondent from the practice of law pending action of the court and directed him to show cause why identical reciprocal discipline should not be imposed, the Statement of Bar Counsel recommending reciprocal and identical sixty-day suspension be imposed, and it appearing that respondent has failed to respond or file the affidavit required by D.C. Bar R. XI, § 14(g), it is
ORDERED that Louis Peter Tanko, Jr. is hereby suspended from the practice of law in the District of Columbia for a period of sixty days. See In re Reback, 513 A.2d 226 (D.C.1986) (en banc); In re Uchendu, 812 A.2d 933 (D.C.2002). It is
FURTHER ORDERED that, for purposes of reinstatement, respondent's suspension will begin upon the filing of an affidavit in compliance with D.C. Bar R. XI, § 14(g).